330 F.2d 44
Mannie Mayo BRAGG, Appellant,v.UNITED STATES of America, Appellee.
No. 7546.
United States Court of Appeals Tenth Circuit.
April 6, 1964.

Sid White, Oklahoma City, Okla., for appellant.
Robert L. Berry, Asst. U. S. Atty. (B. Andrew Potter, U. S. Atty., on the brief), for appellee.
Before BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
A jury found appellant guilty of transporting unstamped distilled spirits in violation of the Internal Revenue laws (26 U.S.C. §§ 5205(a) (2), 5604(a) (1)) and he appeals from the sentence imposed. The only point raised is the sufficiency of the evidence.


2
Two federal agents testified that arrangements were made with one Wyatt for the purchase of moonshine whiskey; that appellant drove up behind them in a car and gave keys to Wyatt who then drove the car alongside the agents' car; and that the whiskey was then transferred from the car previously driven by appellant to the agents' car. Appellant and Wyatt both testified that appellant had not driven the car in which the whiskey was transported. The question presented was one of credibility and the jury chose to believe the agents. Substantial evidence sustains the verdict of the jury and we will not disturb its findings. See Reynolds v. United States, 10 Cir., 289 F.2d 698, 699; Corbin v. United States, 10 Cir., 253 F.2d 646, 648-649.


3
Affirmed.